Citation Nr: 0126486	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability, to include residuals of a laceration and 
arthritis.

2.  Entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter disease.

3.  Entitlement to the assignment of a compensable rating for 
a laceration scar of the right forehead.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1972 
and from January 1974 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied, in pertinent part, service 
connection for arthritis and residuals of a laceration of the 
left knee, and for Osgood-Schlatter disease of the right 
knee.  In the same decision, the RO granted service 
connection for a laceration scar of the right forehead, rated 
noncompensable, and for hypertension, rated 10 percent 
disabling.  The veteran appealed for the assignment of higher 
ratings.

As a preliminary matter, the Board finds there are procedural 
issues involved in this case that should be addressed.  In 
the veteran's notice of disagreement (NOD) to the March 1998 
decision, received by the RO in August 1998, he appealed only 
the issue of service connection for a left knee condition.  
The RO issued a statement of the case (SOC) with respect to 
that issue.  However, in a substantive appeal (VA Form 9) 
received in September 1998, the veteran indicated his desire 
to appeal the issue of service connection for Osgood-
Schlatter disease of the right knee, and the zero percent 
rating assigned for his service-connected scar on his 
forehead.  The RO construed the substantive appeal as an NOD 
with respect to the issues regarding his right knee and 
forehead scar, and issued an SOC pertaining to those claims 
in December 1998.  

In December 1998, the veteran filed another VA Form 9 by 
which he perfected his appeal of the issues regarding his 
right knee and forehead scar.  In the same document, he also 
indicated his disagreement with the March 1998 RO decision 
with respect to the 10 percent disability rating assigned to 
his service-connected hypertension.  The veteran also raised 
an initial claim of service connection for hearing loss in 
the December 1998 VA Form 9, and indicated his desire for a 
hearing before a Member of the Board at the RO (Travel Board 
hearing). 

This case was then transferred to the Board for appellate 
review in December 1999, at which time it was remanded for 
additional development.  Specifically, the RO was directed to 
schedule the veteran for a Travel Board hearing (as the 
record at that time indicated the requested hearing had not 
been scheduled), and issue an SOC pertaining to the veteran's 
disagreement with the assignment of a 10 percent evaluation 
for his hypertension.  

Pursuant to the directives of the December 1999 remand, the 
RO issued a May 2000 SOC regarding the claim for an increased 
rating for hypertension.  The claims file reflects that, 
since his receipt of the May 2000 SOC, the veteran has not 
submitted a Substantive Appeal regarding his claim for the 
assignment of a rating in excess of 10 percent for 
hypertension.  However, in issuing the SOC regarding that 
claim pursuant to the Board's remand, the RO apparently did 
not forward a VA Form 9 to the veteran; a notation from an RO 
adjudicator indicates that a substantive appeal was not 
necessary as the Board already had jurisdiction of the claim.  
This matter is addressed in the remand below. 

The record further reflects that, by May 2000 rating 
decision, the RO denied service connection for hearing loss.  
Of record is a VA Form 9 that the RO received in June 2000, 
in which the veteran included a statement construed by the RO 
as an NOD to the denial of the hearing loss claim.  
Accordingly, the RO issued an SOC regarding service 
connection for bilateral hearing loss in January 2001.  The 
veteran was notified of the need to file an enclosed VA Form 
9 in order to perfect his appeal on the issue of service 
connection for hearing loss.  A review of the claims file 
reflects that since he received the January 2001 SOC, the 
veteran has not submitted a VA Form 9 pertaining to his 
hearing loss claim.  There is no record of subsequent receipt 
of a substantive appeal, timely or otherwise.  Accordingly, 
the issue of entitlement to service connection for hearing 
loss has not been perfected for appellate review and the 
Board does not have jurisdiction of this matter.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2001).  
  
As noted above, the veteran requested a Travel Board hearing 
in December 1998, and the RO (pursuant to the December 1999 
remand), informed the veteran in January 2000 that he would 
be scheduled for same.  In January 2000, the veteran informed 
the RO that he desired instead to appear for a hearing before 
a Member of the Board in Washington, D.C.  In the June 2000 
VA Form 9, the veteran again requested a Travel Board hearing 
at the RO.  In a June 2001 letter, he stated that in lieu of 
a hearing before a Member of the Board, he desired to appear 
for a personal hearing before hearing officer at the local 
RO.  The claims file indicates that a personal hearing at the 
RO was scheduled on August 27, 2001, and the veteran was 
notified of the time and place to appear.  The record further 
reflects, however, that he failed to appear for the hearing, 
and there is no indication of record that he requested a 
postponement of the hearing.  

Based on statements the veteran provided in the VA Form 9 
dated in June 2000, it appears he is raising the issue of 
entitlement to service connection for a right elbow 
disability.  The Board notes, however, that the RO, in the 
March 1998 rating decision, denied service connection for 
osteophyte formation, olecranon process of the right elbow 
and the veteran did not submit a timely appeal of that 
decision.  38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302(a) 
(2001).  The veteran may reopen his claim at any time with 
the submission of new and material evidence.  See 38 C.F.R. 
§§ 3.105, 3.156 (2001).


                                                             
REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claims and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

                                                        I.  
Forehead Scar

Regarding the veteran's claim for the assignment of a 
compensable evaluation for his service-connected right 
forehead scar, the Board notes that the March 1998 RO 
decision granting service connection for same was based on 
service medical records showing that he received sutures in 
June 1984 for a two centimeter laceration of the right 
forehead.  The RO held that such a wound presumably left a 
slightly disfiguring scar for which a zero percent disability 
rating was warranted.  

The post-service medical evidence is negative for clinical 
findings related to a scar on the veteran's right head, or 
residuals thereof.  A September 2001 written statement from 
the veteran's representative, however, notes that the veteran 
believes a higher evaluation is warranted for the right 
forehead scar because it is tender.  There is no indication 
in the claims file that the right forehead scar was ever 
examined subsequent to the veteran's active service.  VA 
examination reports dated in February 1998 do not reflect 
physical examination of the veteran's forehead, and note only 
that his skin is of normal color.  

As noted above, the VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).  The fulfillment of the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This duty is not discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In regard to the evidence of record in this case as it 
pertains to the veteran's claim for the assignment of a 
compensable rating for a service-connected scar on the right 
forehead, in light of the lack of findings on the most recent 
medical evidence of record (VA examinations in February 
1998), the Board finds that an examination of the scar is 
warranted.  Id.

                             II.  Service Connection for a 
Right Knee Disability

Regarding the issue of service connection for a right knee 
disability, service medical records dated in 1990 and 1991 
show Osgood-Schlatter disease of the right knee.  The service 
medical records in their entirety, including the February 
1991 medical examination report on his separation from 
service, reflect numerous other notations regarding the 
veteran's history of Osgood-Schlatter disease of the right 
knee.  In the separation examination report, the service 
examiner noted that the veteran had "[S]chlatter[] deformity 
at [right] knee," which prohibited kneeling on that knee.  

In the March 1998 decision, the RO denied the veteran's claim 
of service connection for Osgood-Schlatter disease of the 
right knee, holding that the evidence showed said disease 
existed prior to his service, and was not shown to have been 
aggravated during his active duty.  

On the circumstances of this case, it is the Board's judgment 
that there is a further duty to assist the veteran with the 
development of his issues of service connection for Osgood-
Schlatter disease of the right knee, or residuals thereof.  
There is clearly evidence in the service medical records 
establishing in-service diagnoses of Osgood-Schlatter disease 
(and/or history of same), and a diagnosis of mild 
osteoarthritis of the right knee is shown in the February 
1998 VA examination report.  Inasmuch as these diagnoses 
relate to a musculoskeletal disorder associated with the 
veteran's right knee, the Board notes that no physician 
offered, nor has any physician been asked, to provide an 
opinion as to whether the veteran's Osgood-Schlatter disease 
of the right knee was aggravated during service or whether 
there is any causal link between his right knee 
osteoarthritis and service.  The Board finds that another 
examination should be scheduled in order to address these 
questions.

                          III.  Service Connection for a Left 
Knee Disability

The veteran contends, in essence, that his current left knee 
disability, to include arthritis and residuals of a 
laceration, is causally linked to an injury during service.  
The relevant medical evidence is summarized below.

The service medical records do not show a diagnosis of a left 
knee disability.  However, a February 1989 medical 
examination report reveals that the veteran told a service 
examiner he had hurt both knees in a fall, and they remained 
very painful.  The examiner noted that the veteran complained 
of "pain, bilateral tibias, [and] has a permanent profile."  
Physical examination at that time revealed only that the 
veteran stated he could not comply with the requirements of 
physical training because of his profile.  There were no 
clinical findings of a laceration of his left knee, or 
residuals thereof.  

Other service records reveal that the veteran carried a 
profile while on active duty, issued primarily, it appears, 
because he was physically limited by chronic neck pain.  
According to the records, his profile precluded him from 
performing knee bends, thrust squats, jumping jacks, 
crawling, and running more than one-half mile.  The remainder 
of the service medical records, including the February 1991 
medical examination report and report of medical history on 
his separation from service, are negative for any injury or 
disease, chronic or otherwise, related to a left knee 
disability.  

The post-service medical evidence includes private medical 
records dated in April 1997, primarily pertaining to a 
disorder related to his left elbow, and including results of 
X-ray studies of his chest.  The private medical records are 
negative for any left knee disorder or abnormality.  

The veteran presented for VA medical examination of his 
joints in February 1998, during which he complained of 
bilateral knee problems that allegedly began during his basic 
training.  Specifically, he stated that he was required to 
run on concrete while on active duty, which caused discomfort 
and weakness in both knees.  He reported that he fell on 
several occasions during his basic training, and on one 
occasion sustained a deep laceration to his left knee that 
required sutures.  He complained that his left knee gave way 
at times, and described constant pain located in the middle 
of both knees, with occasional swelling, warmth, and redness.  
Physical examination revealed no swelling, deformity, or 
effusion in either knee.  The knees were of normal 
temperature, bilaterally, with no color changes.  Palpable 
crepitus was noted in both knees, and palpation elicited 
tenderness along the anterior lateral and anterior medial 
joint lines, more so on the left knee.  Range of motion tests 
were essentially normal (flexion to 140 degrees and extension 
to zero degrees, bilaterally), and the veteran reported no 
discomfort in the ranges of motion.  X-ray studies revealed 
borderline degenerative changes of both knees, and the 
diagnosis, in pertinent part, was mild degenerative 
osteoarthritis of both knees. 

It is the Board's judgment that the orthopedic examination 
requested in conjunction with the veteran's claim for service 
connection for a right knee disability should also address 
the nature and etiology of any left knee disability that may 
be present. 

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a) (2001).  VA regulations 
also address the consequences of a veteran's failure to 
attend a scheduled VA medical examination, and provide that 
when entitlement to an increase in benefits cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2001).  Further, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issues on 
appeal.

Finally, as noted in the Introduction to this decision, 
pursuant to the directives of the December 1999 Board remand, 
the RO issued a May 2000 SOC regarding the claim for an 
increased rating for hypertension.  The claims file reflects 
that, since his receipt of the May 2000 SOC, the veteran has 
not submitted a Substantive Appeal regarding his claim for a 
rating in excess of 10 percent for a hypertension.  However, 
as correctly pointed out by the veteran's representative in 
written argument dated in September 2001, in issuing the SOC 
regarding the claim for an increased rating for hypertension 
pursuant to the Board's remand, the RO apparently did not 
forward a VA Form 9 to the veteran as a notation from an RO 
adjudicator indicates that a substantive appeal was not 
necessary as the Board already had jurisdiction of the claim.  
(In June 2000, the veteran was notified in written 
correspondence of the need to file a substantive appeal (and 
the time frame within which to do so) in order to perfect his 
appeal as to the issue in question but, as noted above, a 
notation by an adjudicator at the RO clearly indicates that a 
VA Form 9 was not forwarded to the veteran.)  Under these 
circumstances, it is the Board's judgment that the veteran 
must be provided another opportunity to perfect his appeal 
for an increased rating for hypertension. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for any disorder related to his 
knees or forehead since February 1998.  
After obtaining any necessary 
authorization(s), the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  The RO should schedule the veteran 
for an orthopedic examination for the 
purposes of determining the severity of 
his service-connected laceration scar of 
the right forehead, and the nature and 
etiology of any disability of the right 
and left knees that may be present.  The 
veteran's claims file must be provided to 
the examiner for review in conjunction 
with the examination, and medical 
opinions should reflect a review of the 
entire evidentiary record.

It is imperative that the physician who 
examines the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests should be conducted, 
and all clinical findings and diagnoses 
should be reported in detail.

The examiner should describe the 
veteran's service-connected forehead scar 
in detail and note whether the scar is 
painful or tender to palpation. 

After examination of the veteran's knees 
and consideration of his relevant medical 
history, the examiner should offer 
opinions as to whether it is at least as 
likely as not that any current right knee 
disability began during or is causally 
linked to any incident of service, to 
include trauma and, if a right knee 
disability preexisted service, whether 
such disability was aggravated therein.  
In addressing the question of aggravation 
of a preexisting disability, the examiner 
should opine whether a right knee 
disorder, to include Osgood-Schlatter 
disease, preexisted service, and if so, 
whether any such disorder was aggravated 
(chronic worsening of underlying 
condition or an increase in severity 
beyond the natural progression of the 
disorder) during service. 

The orthopedic examiner must also opine 
whether it is at least as likely as not 
that any disability of the left knee that 
may be present, to include arthritis and 
claimed residuals of a laceration, began 
during or are causally linked to some 
incident of active duty, to include 
trauma.  

All relevant clinical findings, along 
with the rationale underlying each 
conclusion drawn and opinion expressed 
(to include reference to specific 
evidence of record), should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate, the RO 
should (a) provide the veteran with 
another opportunity to perfect his appeal 
for the assignment of a rating in excess 
of 10 percent for hypertension (see 
Fenderson v. West, 12 Vet. App. 119 
(1999)); (b) review the expanded record 
and adjudicate on the merits the claims 
of service connection for a right knee 
disability, to include Osgood-Schlatter 
disease; service connection for a left 
knee disability, to include arthritis and 
residuals of a laceration, on a direct 
incurrence basis (and, if service 
connection is granted for a right knee 
disability, the RO must adjudicate the 
raised claim of secondary service 
connection for a left knee disability); 
and entitlement to the assignment of a 
compensable rating for a laceration scar 
of the right forehead.  If any benefits 
sought remain denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




